                                                                                                 Case 2:15-cv-01259-JAD-BNW Document 123
                                                                                                                                     122 Filed 02/17/21 Page 1 of 2



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                      CLARK COUNTY, NEVADA
                                                                                            11    HSBC BANK NATIONAL ASSOCIATION,               Case No. 2:15-cv-01259-JAD-BNW
                                                                                                  AS TRUSTEE FOR STRUCTURED
                                                                                            12    ADJUSTABLE RATE MORTGAGE LOAN                 STIPULATION AND ORDER TO
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  TRUST 2004-12,
KIM GILBERT EBRON




                                                                                                                                                DISMISS CLAIMS AND
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                COUNTERCLAIMS WITH PREJUDICE
                                                                                                                       Plaintiff,               AS BETWEEN HSBC BANK NATIONAL
                                                                                            14    vs.                                           ASSOCIATION, NATIONSTAR
                                                                                                                                                MORTGAGE, LLC, AND SFR
                                                                                            15    STRATFORD HOMEOWNERS                          INVESTMENTS POOL 1, LLC
                                                                                                  ASSOCIATION; SFR INVESTMENT POOL
                                                                                            16    1, LLC; DOE INDIVIDUALS I-X, inclusive,
                                                                                                  and ROE CORPORATIONS I-X, inclusive,
                                                                                            17
                                                                                                                       Defendants.
                                                                                            18
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                                            19    Nevada limited liability company,                     ECF No. 122
                                                                                            20                         Counterclaimant,
                                                                                                  vs.
                                                                                            21
                                                                                                  HSBC BANK NATIONAL ASSOCIATION,
                                                                                            22    AS TRUSTEE FOR STRUCTURED
                                                                                                  ADJUSTABLE RATE MORTGAGE LOAN
                                                                                            23    TRUST 2004-12; U.S. BANK NATIONAL
                                                                                                  ASSOCIATION AS TRUSTEE FOR THE
                                                                                            24    HOLDERS OF TERWIN MORTGAGE
                                                                                                  TRUST 2004-18SL, ASSET-BACKED
                                                                                            25    CERTIFICATES TMTS SERIES 2004-18SL;
                                                                                                  NATIONSTAR MORTGAGE, LLC, a
                                                                                            26    Delaware limited liability company; SHU
                                                                                                  QIONG XU, an individual,
                                                                                            27
                                                                                                                       Counterdefendants.
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:15-cv-01259-JAD-BNW Document 123
                                                                                                                                     122 Filed 02/17/21 Page 2 of 2


                                                                                                                STIPULATION AND ORDER TO DISMISS CLAIMS
                                                                                             1           AND COUNTERCLAIMS WITH PREJUDICE AS BETWEEN HSBC BANK
                                                                                                          NATIONAL ASSOCIATION AND SFR INVESTMENTS POOL 1, LLC.
                                                                                             2

                                                                                             3           HSBC Bank National Association, as trustee for Structured Adjustable Rate Mortgage
                                                                                             4    Loan Trust 2014-12 and Nationstar Mortgage LLC (“Bank”) and SFR Investments Pool 1, LLC
                                                                                             5    (“SFR”) (collectively, the “Parties”), hereby stipulate and agree that all claims and counterclaims
                                                                                             6    alleged against one another be dismissed with prejudice, each party to bear its own attorney’s
                                                                                             7    fees and costs. Nothing in this stipulation is intended to affect SFR’s claims against Shu Qiong
                                                                                             8    Xu, against whom default has been obtained [ECF No. 93], and against whom SFR intends to
                                                                                             9    renew its application for default judgment.
                                                                                            10
                                                                                                   DATED this 17th day of February, 2021.           DATED this 17th day of February, 2021.
                                                                                            11
                                                                                                   KIM GILBERT EBRON                                AKERMAN LLP
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                                   /s/ Jacqueline A. Gilbert                        /s/Melanie D. Morgan
                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                   JACQUELINE A. GILBERT, ESQ.                      MELANIE D. MORGAN, ESQ.
                                                                                                   Nevada Bar No. 10593                             Nevada Bar No. 8215
                                                                                            14     DIANA S. EBRON, ESQ.                             1635 Village Center Circle, Suite 200
                                                                                                   Nevada Bar No. 10580                             Las Vegas, Nevada 89134
                                                                                            15     7625 Dean Martin Drive, Suite 110                Attorneys for HSBC Bank National
                                                                                                   Las Vegas, Nevada 89139                          Association, as trustee for Structured
                                                                                            16     Attorneys for SFR Investments Pool 1, LLC        Adjustable Rate Mortgage Loan Trust
                                                                                            17                                                      2014-12 and Nationstar Mortgage LLC
                                                                                            18

                                                                                            19                                                     ORDER

                                                                                            20         Based on the parties' stipulation [ECF No. 122] and good cause appearing, IT IS HEREBY
                                                                                                 ORDERED that all claims by and between HSBC Bank National Association, as trustee for
                                                                                            21            IT IS SO ORDERED.
                                                                                                 Structured Adjustable Rate Mortgage Loan Trust 2014-12, Nationstar Mortgage LLC, and
                                                                                            22   SFR Investments Pool 1, LLC in this action are DISMISSED with prejudice, each party to
                                                                                                 bear its own fees and costs. SFR has until March 1, 2021, to file its renewed motion for default
                                                                                            23   judgmentDATED
                                                                                                            against this
                                                                                                                     any ____ day ofparty.
                                                                                                                         remaining   ______________, 2021.

                                                                                            24
                                                                                                                                                       ____________________________________
                                                                                            25
                                                                                                                                                       DISTRICT COURT JUDGE
                                                                                            26                                                          2/17/2021
                                                                                            27

                                                                                            28

                                                                                                                                                 -2-
